United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
GEOSPATIAL INTELLIGENCE AGENCY -ARNOLD, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-107
Issued: July 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 19, 2010 appellant filed a timely appeal from a July 29, 2010 merit decision
of the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on May 28, 2010.
FACTUAL HISTORY
On June 10, 2010 appellant, then a 58-year-old chart assembler, filed a traumatic injury
claim (Form CA-1) alleging that on May 28, 2010 he sustained a back and neck injury. He
1

5 U.S.C. § 8101 et seq.

reported he was exiting the main gate of the employing establishment when a gate arm
descended and struck him in the head, arm and shoulder, causing his motorcycle to leap forward.
The employing establishment controverted the claim, stating that appellant was not injured in the
performance of duty.
In a June 10, 2010 chronological record of medical care, a treating registered nurse
reported that appellant injured himself when he was on his motorcycle and a gate came down on
his back, arm and shoulder. Appellant stated that initially he did not have any pain until
June 1, 2010. The nurse also reported that appellant did not come in for treatment on the date of
the incident.
In a June 14, 2010 attending physician’s report (Form CA-20), Elaine Rynders, a certified
physician assistant (PA-C), reported that appellant’s x-rays showed no acute injury and
diagnosed contusion and muscle sprains. She noted that appellant could return to regular duty
work effective June 15, 2010.
By letter dated June 25, 2010, the Office informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days. In a letter of the same date, the Office also
requested additional factual information from the employing establishment.
Appellant provided a map of the agency building and facility. He noted that he was
exiting the motorcycle parking area heading to the main gate, the site of the incident. Appellant
alleged that the gate struck him on top of his helmet, struck his arm and then the gate arm broke
off. This caused him to pull his arm back. Appellant’s hand was on the throttle and the
motorcycle lurched forward. He reported twisting his upper body and waist and stated that he
immediately noticed discomfort in the upper back area. Later that evening, appellant felt intense
pain in his right shoulder and he took old pain medication to alleviate his discomfort. When he
ran out of medication, he went to the doctor on June 7, 2010 to get some more. Appellant stated
that he did not sustain any other injury since the incident. He explained that he was not
performing his job duties at the time of the accident.
In a May 28, 2010 NGA police incident and complaint report, Officer James Schmidy
reported that he was working the main gate when appellant informed him that he had been struck
by the outbound gate arm on his way off the facility. The incident occurred at 11:00 a.m.
In a July 16, 2010 attending physician’s report, Dr. Tanin Parich (Form CA-20), a
treating physician, reported that appellant was hit by the gate in his right shoulder and upper
back when exiting the parking lot at work on May 28, 2010. He noted that appellant was first
examined on June 8, 2010 and diagnosed right foraminal stenosis contusion and muscular
skeletal strain in the right upper girdle. When asked if the condition was caused or aggravated
by the employment activity, Dr. Parich checked the box marked “no.”
By letter dated July 21, 2010, the employing establishment stated that the incident
occurred on property owned by the agency and reserved for the exclusive use of its employees.
The employing establishment reported that appellant’s normal work schedule was 6/6:30 to
4/4:30 p.m. Monday through Friday but that, on the date of the incident, employees were

2

released early for an upcoming holiday weekend. Appellant was leaving the premises earlier
than normal for that reason. The employer reiterated that appellant was not in the performance
of duty because he was off the clock and exiting the premises at the time of the injury.
By decision dated July 29, 2010, the Office denied appellant’s claim on the grounds that
there was no medical evidence that provided a diagnosis which could be connected to the
May 28, 2010 employment incident. It specifically noted that though the evidence submitted
contained a diagnosis, the location of the diagnosed condition was not specifically identified.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

3

ANALYSIS
The Office accepted that the May 28, 2010 incident occurred in the performance of duty.7
It denied appellant’s claim on the grounds that it lacked sufficient medical evidence to support
that the alleged condition was medically related to the May 28, 2010 employment incident. The
Board finds that he did not submit sufficient medical evidence to support that he sustained a back
and neck injury causally related to the May 28, 2010 employment incident.8
In a June 14, 2010 attending physician’s report, Elaine Rynders PA-C, noted that
appellant’s x-rays showed no acute injury and diagnosed contusion and muscle sprain. This
medical evidence is insufficient to establish a causal relationship between appellant’s back
condition and the May 28, 2010 employment incident. Registered nurses, licensed practical
nurses and physicians assistants, they are not physicians as defined under the Act, their opinions
are of no probative value.9
In a July 16, 2010 attending physician’s report, Dr. Parich reported that appellant was hit
by a gate on his right shoulder and upper back when exiting the parking lot at work. He
diagnosed right foraminal stenosis contusion and muscular skeletal strain on the right upper
girdle. Dr. Parich checked the box marked “no” in response to whether the condition was caused
or aggravated by an employment activity. The Board notes that appellant stated that the gate arm
struck his helmet and right arm, he did not allege that the gate arm struck his upper back as
reported by Dr. Parich.
While Dr. Parich’s report establishes a diagnosis, it is not rationalized as to the issue of
causal relation. He did not identify or specifically address any clinical findings or test results
pertaining to the right shoulder, back or neck. Moreover, Dr. Parich’s medical report does not
support appellant’s May 28, 2010 traumatic injury claim because the physician noted that his
right shoulder condition was not related to employment factors. He did not offer a rationalized
opinion relating appellant’s condition to the May 28, 2010 incident.10 Thus, Dr. Parich’s medical
report is insufficient to establish appellant’s claim.
The Board finds that the record is without rationalized medical evidence establishing a
causal relationship between the May 28, 2010 employment incident and appellant’s right
shoulder injury. Thus, appellant has failed to meet his burden of proof.

7

See e.g., Hope J. Kahler (Robert A. Kahler), 39 ECAB 588 (1988); Wilmur Lewis Prescott, 22 ECAB
318 (1921).
8

See Robert Broome, 55 ECAB 339 (2004).

9

5 U.S.C. § 8102(2) of the Act provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.
10

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

Appellant may submit additional evidence, together with a written request for
reconsideration, to the Office within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on May 28, 2010 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

